Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been changed to:  --Retro-reflectometer for measuring retro-reflectivity of objects in an outdoor environment comprising a lock-in amplifier coupled to an optical modulator and an optical detector--.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach an apparatus for measuring retro-reflectivity of a target object in an outdoor environment and its method, among other features, comprising a lock-in amplifier coupled to an optical modulator and an optical detector to receive a first electrical signal from the modulator representative of a first optical signal emitted from an emitter and a second electrical signal representative of a detected second optical signal retro-reflected from the target object to generate a third electrical signal indicative of the retro-reflectivity of the target object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Britton Chance 2,755,462 discloses a ranging system comprising optical modulators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878